Case 1:18-cv-00328-WES Document 217 Filed 07/29/21 Page 1 of 6 PageID #: 11097



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

___________________________________
                                   )
STEPHEN DEL SESTO, AS RECEIVER AND )
ADMINISTRATOR OF THE ST. JOSEPH    )
HEALTH SERVICES OF RHODE ISLAND    )
RETIREMENT PLAN, et al.,           )
                                   )
          Plaintiffs,              )
                                   )                        C.A. No. 18-328 WES
     v.                            )
                                   )
PROSPECT CHARTERCARE, LLC, et al., )
                                   )
          Defendants.              )
___________________________________)

               ORDER GRANTING FINAL APPROVAL TO SETTLEMENT

WILLIAM E. SMITH, District Judge.

      Before    the    Court    is   a   request    for    final    approval      of    a

Settlement reached between Plaintiff Stephen Del Sesto (“Plan

Receiver”), as state appointed receiver and administrator of the

St. Joseph Health Services of Rhode Island Retirement Plan (the

“Plan”), Named Plaintiffs Gail J. Major, Nancy Zompa, Ralph Bryden,

Dorothy    Willner,      Caroll      Short,     Donna    Boutelle,       and   Eugenia

Levesque, individually and on behalf of others similarly situated

(collectively,        “Plaintiffs”),      and    Defendants    Prospect        Medical

Holdings,      Inc.,     Prospect        East     Holdings,        Inc.,       Prospect

Chartercare, LLC, Prospect Chartercare SJHSRI, LLC, and Prospect

Chartercare      RWMC,    LLC     (collectively         referred    to     herein      as
Case 1:18-cv-00328-WES Document 217 Filed 07/29/21 Page 2 of 6 PageID #: 11098



“Prospect”),     and    The     Angell   Pension   Group,   Inc.   (“Angell”)

(Prospect      and     Angell      being    collectively     the    “Settling

Defendants”), Thomas Hemmendinger in his capacity as liquidating

receiver (the “Liquidating Receiver”) of CharterCARE Community

Board, having been so appointed in the Rhode Island Superior Court

matter captioned In re: CharterCARE Community Board, St. Joseph

Health Services of Rhode Island and Roger Williams Hospital (C.A.

No. PC-2019-11756) (the “Liquidation Proceedings”), Sam Lee, and

David Topper (all parties to the Settlement being collectively

referred to as the “Settling Parties”).

      Following preliminary approval of the Settlement on March 26,

2021 (ECF No. 209), a fairness hearing was held on July 20, 2021,

concerning (1) final approval of the Settlement and certification

of the class, class representatives, and class counsel, and (2)

approval of the fee application (ECF No. 210) filed by Wistow,

Sheehan & Loveley, PC (“WSL”). See Min. Entry for July 20, 2021.

For the reasons stated during the fairness hearing, it is hereby:

ORDERED, ADJUDGED, AND DECREED:

1.    The Court has jurisdiction over the subject matter of this

      action, each of the parties, and all members of the Settlement

      Class.

2.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure,

      the Court grants final approval of the Settlement.



                                           2
Case 1:18-cv-00328-WES Document 217 Filed 07/29/21 Page 3 of 6 PageID #: 11099



3.    The Court finds that the Settlement is the product of good

      faith and is in all respects fair, reasonable, and adequate.

4.    The Court finds that the Settlement is a judicially approved

      good-faith settlement under R.I. Gen. Laws § 23-17.14-35.

      This finding is made without prejudice to the right of the

      Non-Settling Defendants 1 to argue later in this litigation or

      in a future proceeding that R.I. Gen. Laws § 23-17.14-35 is

      preempted and/or unconstitutional.

5.    Pursuant to Rule 23(b)(1)(B) of the Federal Rules of Civil

      Procedure, and for purposes of this Settlement only, the Court

      grants final certification to the following Settlement Class:

            All participants of the St. Joseph Health Services of
            Rhode Island Retirement Plan (“the Plan”), including:

            i) all surviving former employees of St. Joseph Health
            Services of Rhode Island who are entitled to benefits
            under the Plan; and

            ii) all representatives and beneficiaries of deceased
            former employees of St. Joseph Health Services of Rhode
            Island who are entitled to benefits under the Plan.

6.    Due and adequate notice of the proceedings having been given

      to the Settlement Class and a full opportunity having been

      offered to the Settlement Class to object to the Settlement

      and to participate in the July 20, 2021 Fairness Hearing, it




      1The Non-Settling Defendants are the Roman Catholic Bishop
of Providence, a corporation sole, the Diocesan Administration
Corporation, and the Diocesan Service Corporation.

                                         3
Case 1:18-cv-00328-WES Document 217 Filed 07/29/21 Page 4 of 6 PageID #: 11100



      is hereby determined that all Settlement Class members are

      bound by this Order.

7.    Pursuant    to    Rule   23(a)    of     the   Federal    Rules    of   Civil

      Procedure, the Court finds:

      a.    There are over 2,700 members of the Settlement Class,

            rendering joinder of all members of the Settlement Class

            impracticable.

      b.    The issues raised by Plaintiffs’ claims present issues

            of law and fact common to the class, including but not

            limited to the Plan participants’ rights under the Plan

            and whether those rights were violated by any defendant.

      c.    There      is    typicality      among      the    Settlement     Class

            Representatives’ claims and the claims of the Settlement

            Class.

      d.    The Settlement Class Representatives are aligned with

            the   Settlement     Class     members,      the   Settlement     Class

            Representatives       and     class      counsel    have    adequately

            represented the Settlement Class, and class counsel have

            satisfied the requirements of Rule 23(g) of the Federal

            Rules of Civil Procedure.

8.    Pursuant to Rule 23(b)(1)(B) of the Federal Rules of Civil

      Procedure,       the   Court     finds     that    separate      actions   by

      individual members would create a risk of adjudications with

      respect to individual class members that, as a practical

                                             4
Case 1:18-cv-00328-WES Document 217 Filed 07/29/21 Page 5 of 6 PageID #: 11101



      matter, would be dispositive of the interests of the other

      members not parties to the individual adjudications or would

      substantially impair or impede their ability to protect their

      interests.

9.    The Court appoints the Individual Named Plaintiffs Gail J.

      Major, Nancy Zompa, Ralph Bryden, Dorothy Willner, Caroll

      Short,     Donna      Boutelle,        and        Eugenia        Levesque,       as

      Representatives of the Settlement Class pursuant to Rule 23

      of the Federal Rules of Civil Procedure.

10.   The Court appoints WSL as class counsel for the Settlement

      Class.

11.   The Court grants WSL’s fee application and awards WSL twenty

      three and one third percent (23 1/3%) of the gross Settlement

      amount of $30,000,000, i.e. $7,000,000. The Plan Receiver

      shall obtain and distribute these amounts as follows:

            a.     In   accordance    with       the    Stipulation       and   Consent

                   Order dated January 4, 2021 entered in the Rhode

                   Island Superior Court action captioned St. Joseph

                   Health   Services    of       Rhode       Island,    Inc.,     v.   St.

                   Joseph’s Health Services of Rhode Island Retirement

                   Plan, as Amended, PC-2017-3856, the Plan Receiver

                   shall file his affidavit with the Superior Court

                   attaching   this     Order.         The    Plan     Receiver    shall

                   obtain $2,750,000.00 from the Registry of the Rhode

                                             5
Case 1:18-cv-00328-WES Document 217 Filed 07/29/21 Page 6 of 6 PageID #: 11102



                  Island Superior Court, shall pay $641,666.67 to

                  WSL, and shall pay the balance of $2,108,333.33

                  into the Plan.

            b.    The     Plan     Receiver     shall     demand      and   obtain

                  $22,250,000 from JPMorgan Chase Bank, N.A. under

                  JPMorgan       Chase   Bank   N.A.    Letter   of   Credit   No.

                  NUSCGS036108, shall pay $5,191,666.67 to WSL, and

                  shall pay the balance of $17,058,333.33 into the

                  Plan.

            c.    The     Plan     Receiver     shall     demand      and   obtain

                  $5,000,000 from JPMorgan Chase Bank, N.A. under

                  JPMorgan       Chase   Bank   N.A.    Letter   of   Credit   No.

                  NUSCGS036107, shall pay $1,166,666.66 to WSL, and

                  shall pay the balance of $3,833,333.34 into the

                  Plan.



IT IS SO ORDERED.




_
William E. Smith
District Judge
Date: July 29, 2021




                                            6
